Citation Nr: 0942769	
Decision Date: 11/10/09    Archive Date: 11/17/09

DOCKET NO.  06-37 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
service-connected migraines.  

2.  For the period prior to May 10, 2005, entitlement to a 
rating in excess of 40 percent for service-connected 
fibromyalgia.

3.  For the period beginning May 10, 2005, entitlement to a 
rating in excess of 10 percent for service-connected 
fibromyalgia.

4.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1986 to October 
2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO).  The rating 
decisions on appeal were issued by ROs in Milwaukee, 
Wisconsin and Roanoke, Virginia.  The appeal was later 
transferred to the RO in Winston-Salem, North Carolina.  The 
claims for increased ratings stem from the Veteran's 
disagreement with the original ratings assigned at the time 
of service connection.

The Veteran testified before the undersigned Acting Veterans 
Law Judge in August 2009.  A copy of the transcript of this 
hearing has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Prior to adjudication of this appeal upon the merits the 
Board finds that additional development is required.  See 
38 C.F.R. § 19.9.

The Veteran was last provided a VA examination in May 2005.  
Although, in the examination report, the examiner discussed 
the effect of the Veteran's disabilities on her ability to 
work, the examiner did not directly answer whether the 
service-connected disability caused individual 
unemployability.

In addition to the disabilities on appeal, service connection 
is also in effect for residuals of a hysterectomy, rated as 
50 percent disabling, a lumbar spine disability, rated as 40 
percent disabling, and a cervical spine disability, rated as 
20 percent disabling.  Further, service connection is in 
effect for sinusitis, left carpal tunnel syndrome, residuals 
of right carpal tunnel syndrome status post release, 
peripheral neuropathy of the left lower extremity, and 
peripheral neuropathy of the right lower extremity, each 
rated as 10 percent disabling, and degenerative joint disease 
of the right first carpometacarpal joint status post tendon 
repair and gastroesophageal reflux disease (GERD), rated as 
noncompensable.  

There is conflicting information in the evidence currently of 
record regarding the Veteran's ability to work.  In a January 
2004 VA examination, the examiner reported that the Veteran 
was fully employed, having to have left a previous job due to 
the lifting requirements of that job.  The current job did 
not require lifting.  The Veteran filed the claim for TDIU in 
February 2005.  In an August 2006 letter, the Veteran 
described that she would not be able to return to work, 
having filed for disability benefits from the Social Security 
Administration (SSA).  A May 2008 VA treatment record 
indicates, however, that the Veteran was working fulltime and 
"loves her job."  In a July 2008 VA formal claim for 
benefits, the Veteran responded "none at this time" to a 
question regarding what disabilities prevent her from 
working.  At the time of the August 2009 Board hearing, she 
testified that she had worked just 12 hours the previous week 
and had been out all of month of January.

A veteran may be awarded a TDIU upon a showing that she is 
unable to secure or follow a substantially gainful occupation 
due solely to impairment resulting from her service-connected 
disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16.  A total disability rating may be assigned where 
the schedular rating is less than total when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, this 
disability shall be ratable at 60 percent or more, or if 
there are two or more disabilities, there shall be at least 
one ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  38 C.F.R. 
§ 4.16(a) also provides that disabilities resulting from 
common etiology or a single accident will be considered as 
one disability.

Consideration may be given to a veteran's level of education, 
special training, and previous work experience in arriving at 
a conclusion, but not to her age or the impairment caused by 
any non-service-connected disabilities.  See 38 C.F.R. 
§§ 3.341, 4.16, 4.19.

The term "unemployability," as used in VA regulations 
governing total disability ratings, is synonymous with an 
inability to secure and follow a substantially gainful 
occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991).  The issue 
is whether the veteran's service-connected disability or 
disabilities preclude her from engaging in substantially 
gainful employment (i.e., work which is more than marginal, 
that permits the individual to earn a "living wage").  See 
Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for 
TDIU, the Board may not reject the claim without producing 
evidence, as distinguished from mere conjecture, that the 
veteran's service-connected disability or disabilities do not 
prevent her from performing work that would produce 
sufficient income to be other than marginal.  See Friscia v. 
Brown, 7 Vet. App. 294 (1995).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the central inquiry in determining 
whether a veteran is entitled to a TDIU is whether service-
connected disabilities alone are of sufficient severity to 
produce unemployability.  See Hatlestad v. Brown, 5 Vet. App. 
524 (1993).  The test of individual unemployability is 
whether the veteran, as a result of her service-connected 
disabilities alone, is unable to secure or follow any form of 
substantially gainful occupation which is consistent with her 
education and occupational experience.  38 C.F.R. §§ 3.321, 
3.340, 3.341, 4.16.

The combined rating of the Veteran's disabilities under 
38 C.F.R. § 4.25 is 90 percent, with one disability rated as 
50 percent disabling.  Therefore, her disabilities meet the 
schedular criteria for TDIU consideration under 38 C.F.R. 
§ 4.16(a).  The remaining question is whether the Veteran's 
service-connected disabilities, alone, prevent her from 
securing or maintaining a substantially gainful occupation 
consistent with her education and employment background.  
38 C.F.R. § 4.16(a).

Due to the conflicting evidence regarding the Veteran's 
current employment and ability to work, the examiner should 
address whether the Veteran has individual unemployability 
due to the service-connected disabilities.  Further, due to 
the time elapsed since the last examination that evaluated 
the service-connected migraines and fibromyalgia, a remand to 
obtain an updated VA examination is warranted.  See 38 C.F.R. 
§§ 3.326, 3.327.  

The Veteran also has indicated that she has applied for SSA 
disability benefits.  As there is indication that she is 
currently employed, it appears that SSA benefits would not 
have been granted.  Nevertheless, the Board finds that upon 
remand the AMC/RO should seek any existent records that SSA 
has pertinent to a claim for SSA disability benefits.  VA has 
a duty to seek these records.  See 38 C.F.R. § 3.159(c); see 
Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  
Accordingly, the AMC/RO should contact SSA and obtain and 
associate with the claims file copies of the Veteran's 
records regarding SSA benefits, including any medical records 
in its possession.

Lastly, copies of all outstanding records of treatment, VA 
and non-VA, received by the Veteran for the service-connected 
disabilities should be obtained and made part of the claims 
file.  38 C.F.R. § 3.159(c)(1)(2).

Accordingly, the case is REMANDED for the following action:

1.  Copies of any outstanding records 
of treatment, VA and non-VA, received 
by the Veteran for her service-
connected disabilities should be 
obtained and made part of the claims 
file.

2.  Contact SSA and obtain and associate 
with the claims file copies of the 
Veteran's records regarding SSA benefits, 
including any SSA administrative 
decision(s) (favorable or unfavorable) 
and the underlying medical records SSA 
used in making its decision(s).

3.  Schedule the Veteran for a 
comprehensive examination regarding the 
Veteran's service-connected fibromyalgia 
and migraines.  The claims file should be 
sent to the examiner and the examiner 
should review the relevant evidence in 
the claims file.  Any tests deemed 
necessary should be accomplished.

The examiner should also address the 
effect of the service-connected 
disabilities on her ability to maintain 
substantially gainful employment.  
Service connection is in effect for 
residuals of a hysterectomy, a lumbar 
spine disability, a cervical spine 
disability, sinusitis, migraines, left 
carpal tunnel syndrome, residuals of 
right carpal tunnel syndrome status post 
release, peripheral neuropathy of the 
left lower extremity, peripheral 
neuropathy of the right lower extremity, 
fibromyalgia, degenerative joint disease 
of the right first carpometacarpal joint 
status post tendon repair, and GERD.

Following the history and clinical 
evaluation, and any tests that are deemed 
necessary, the examiner is requested to 
render an opinion on the following:

Is it at least as likely as not 
(50 percent or greater degree of 
probability) that the service-
connected disabilities render her 
incapable of maintaining 
substantially (more than 
marginal) employment consistent 
with her education and employment 
backgrounds?

The examiner is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of causation as to 
find against causation.  More likely and 
as likely support the claim of 
unemployability; less likely weighs 
against the claim.

The examiner is requested to provide a 
rationale for any opinion provided.  If 
the examiner cannot provide an opinion 
without resorting to speculation, he or 
she should so state and provide the 
reason that an opinion would require 
speculation.

4.  Thereafter, the claims on appeal must 
be readjudicated on the basis of all of 
the evidence of record and all governing 
legal authority.  

If any benefit sought on appeal is not 
granted, the Veteran and her 
representative must be provided with a 
supplemental statement of the case, which 
addresses all of the evidence received 
since the last supplemental statement of 
the case was issued.  

An appropriate period of time should then 
be allowed for a response, before the 
record is returned to the Board for 
further review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


